Exhibit 10.3

[Non-Employee Director]

NOTICE OF RESTRICTED STOCK UNIT GRANT UNDER THE

CENTURY COMMUNITIES, INC. 2017 OMNIBUS INCENTIVE PLAN

Century Communities, Inc., a Delaware corporation (the “Company”), pursuant to
the Century Communities, Inc. 2017 Omnibus Incentive Plan (as may be amended
from time to time, the “Plan”), hereby grants to the individual named below (the
“Participant”) the number of Restricted Stock Units (as defined in the Plan) set
forth below (the “Restricted Stock Units”). The Restricted Stock Units are
subject to all of the terms and conditions set forth herein, in the Restricted
Stock Unit Award Agreement attached hereto (the “Award Agreement”), and in the
Plan, all of which are incorporated herein in their entirety. Capitalized terms
not otherwise defined herein will have the meaning set forth in the Plan. This
Restricted Stock Units grant has been made as of the grant date indicated below,
which shall be referred to as the “Grant Date”.

 

Grant ID:    [Insert Grant ID number] Participant:    [Insert Participant Name]
Grant Date:    [Insert Grant Date] Total Number of Restricted Stock Units:   
[Insert Number of Underlying Shares], subject to adjustment as provided in the
Plan. Vesting Schedule:    Except as otherwise provided in Section 3 of the
Award Agreement, the Restricted Stock Units will vest (i) on the one-year
anniversary of the Grant Date with respect to one-third of the number of shares
subject thereto on the Grant Date, (ii) on the two-year anniversary of the Grant
Date with respect to an additional one-third of the number of shares subject
thereto on the Grant Date, and (iii) on the three-year anniversary of the Grant
Date with respect to the remaining shares subject thereto on the Grant Date;
provided, however, that the Participant remains a Non-Employee Director of the
Company through the applicable vesting date.

*    *    *    *    *



--------------------------------------------------------------------------------

This Restricted Stock Unit grant will be null and void unless the Participant
accepts the grant by executing it in the space provided below and returning such
original execution copy to the Company or otherwise indicating affirmative
acceptance of the Restricted Stock Unit grant electronically pursuant to
procedures established by the Company and/or its third party administrator. The
undersigned Participant acknowledges that he or she has received a copy of this
Notice of Restricted Stock Unit Grant (this “Notice”), the Award Agreement, the
Plan and the Plan Prospectus. As an express condition to the grant of the
Restricted Stock Unit hereunder, the Participant agrees to be bound by the terms
of this Notice, the Award Agreement and the Plan. The Participant has read
carefully and in its entirety the Award Agreement and specifically the
acknowledgements in Section 6.9 thereof. This Notice, the Award Agreement and
the Plan set forth the entire agreement and understanding of the Company and the
Participant with respect to the grant, vesting and administration of this
Restricted Stock Unit award and supersede all prior agreements, arrangements,
plans and understandings. This Notice (which includes the attached Award
Agreement) may be executed in two counterparts each of which will be deemed an
original and both of which together will constitute one and the same instrument.

*    *    *    *    *

 

CENTURY COMMUNITIES, INC.     PARTICIPANT

 

   

 

By:   Dale Francescon     Title:   Co-Chief Executive Officer    

 

2



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Notice of Restricted Stock Unit Grant (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached
and which Grant Notice is included in and part of this Agreement, and subject to
the terms of this Agreement and the Century Communities, Inc. 2017 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”), Century
Communities, Inc., a Delaware corporation (the “Company”), and the Participant
named in the Grant Notice (the “Participant”) agree as follows.

1. Incorporation of Plan; Definitions. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement or in
the Grant Notice will have the same meanings as set forth in the Plan. The
provisions of this Agreement will be interpreted as to be consistent with the
Plan and any ambiguities in this Agreement will be interpreted by reference to
the Plan. In the event that any provision of this Agreement is not authorized by
or is inconsistent with the terms of the Plan, the terms of the Plan will
prevail. The Committee will have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations thereunder, and
its decision will be binding and conclusive upon the Participant and his or her
legal representatives in respect of any questions arising under the Plan or this
Agreement. A copy of the Plan and the Plan Prospectus have been delivered to the
Participant together with this Agreement.

2. Grant of Restricted Stock Units. The Company hereby grants to the Participant
that number of Restricted Stock Units as set forth in the Grant Notice, subject
to adjustment as provided in the Plan, and each of which, once vested pursuant
to this Agreement, will be settled in one (1) share of Common Stock, subject to
the terms, conditions and restrictions set forth below and in the Plan.
Reference in this Agreement to the Restricted Stock Units will be deemed to
include the Dividend Equivalents with respect to such Restricted Stock Units as
set forth in Section 4.2 of this Agreement.

3. Vesting and Conditions to Issuance of Common Stock; Forfeiture.

3.1 Service-Based Vesting Condition. Except as otherwise provided in this
Section 3 or this Agreement or the Plan, the Restricted Stock Units will vest
and such vested Restricted Stock Units will be converted to Common Stock
immediately thereafter in the amounts and on the date(s) as indicated in the
Vesting Schedule set forth in the Grant Notice (each a “Vesting Date”) and as
set forth in this Agreement and in the Plan; provided, however, that the
Participant remains a Non-Employee Director of the Company through the
applicable Vesting Date.

3.2 Change in Control. Except as otherwise provided in an Individual Agreement
between the Company and the Participant, upon a Change in Control, the
Restricted Stock Unit will be subject to Section 17 of the Plan.

3.3 Effect of Termination of Service. Except as otherwise provided in Section 17
of the Plan or an Individual Agreement between the Company and the Participant,
in the event the Participant’s service as a Non-Employee Director of the Company
is terminated for any reason, including for Cause, by reason of death or
Disability of the Participant, all outstanding but unvested Restricted Stock
Units held by the Participant as of the effective date of such termination will
be terminated and forfeited.

3.4 Effect of Actions Constituting Cause or Adverse Action; Forfeiture or
Clawback. The Restricted Stock Units are subject to the forfeiture provisions
set forth in Section 15.5 of the Plan, including those applicable if the
Participant is determined by the Committee to have taken any action that

 

1



--------------------------------------------------------------------------------

would constitute Cause or an Adverse Action and any forfeiture or clawback
requirement under Applicable Law or any policy adopted from time to time by the
Company.

4. Settlement; Issuance of Common Stock.

4.1 Timing and Manner of Settlement. Vested Restricted Stock Units will be
converted to shares of Common Stock which the Company will issue and deliver to
the Participant (either by delivering one or more certificates for such shares
or by entering such shares in book entry form in the name of the Participant or
depositing such shares for the Participant’s benefit with any broker with which
the Participant has an account relationship or the Company has engaged to
provide such services under the Plan, as determined by the Company in its sole
discretion) within ninety (90) days following the earliest to occur of (i) the
Vesting Date, or (ii) the Participant’s “separation from service” as such term
is defined for purposes of Section 409A of the Code (which includes termination
of service by reason of the Participant’s death), except to the extent that
shares of Common Stock are withheld to pay tax withholding obligations or the
Participant has properly elected to defer income that may be attributable to
such Restricted Stock Units under a Company deferred compensation plan or
arrangement. If any shares of Common Stock shall be issuable with respect to the
Restricted Stock Units as a result of the Participant’s “separation from
service” at such time as the Participant is a “specified employee” within the
meaning of Section 409A of the Code, then no shares shall be issued, except as
permitted under Section 409A of the Code, prior to the earlier of (i) the date
immediately after the end of the six-month period following the Participant’s
“separation from service”, or (ii) the Participant’s death. Payment of amounts
under this Agreement (by issuance of shares of Common Stock or otherwise) are
intended to comply with the requirements of Section 409A of the Code and this
Agreement shall in all respects be administered and construed to give effect to
such intent. The Committee in its sole discretion may accelerate or delay the
distribution of any payment under this Agreement to the extent allowed under
Section 409A of the Code.

4.2 Dividends Equivalents. The Restricted Stock Units are being granted with an
equal number of Dividend Equivalents. Such Dividend Equivalents entitle the
Participant to be credited with any amount equal to all cash dividends paid on
one share of Common Stock while the Restricted Stock Unit is outstanding.
Dividend Equivalents will be converted into additional Restricted Stock Units
and will be subject to the same conditions and restrictions as the Restricted
Stock Units to which they attach. The number of additional Restricted Stock
Units to be received as Dividend Equivalents will be determined by dividing the
cash dividend per share by the Fair Market Value of one share of Common Stock on
the dividend payment date. Dividend Equivalents as to the Restricted Stock Units
will be subject to forfeiture and termination to the same extent as the
corresponding Restricted Stock Units as to which the Dividend Equivalents
relate.

5. Rights of Participant.

5.1 Service as a Non-Employee Director. Nothing in this Agreement will interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the service of the Participant at any time, nor confer upon the Participant any
right to continue service as a Non-Employee Director with the Company or any
Subsidiary.

5.2 Rights as a Stockholder. The Participant will have no rights as a
stockholder with respect to shares of Common Stock covered by the Restricted
Stock Units unless and until the Participant becomes the holder of record of
such shares of Common Stock issued in settlement of the Restricted Stock Units.

 

2



--------------------------------------------------------------------------------

5.3 Restrictions on Transfer. Except pursuant to testamentary will or the laws
of descent and distribution or as otherwise expressly permitted by the Plan, no
right or interest of the Participant in the Restricted Stock Units prior to the
vesting, issuance or settlement of the Restricted Stock Units will be assignable
or transferable, or subjected to any lien, during the lifetime of the
Participant, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise. Any attempt to transfer, assign or encumber the
Restricted Stock Units other than in accordance with this Agreement and the Plan
will be null and void and the Restricted Stock Units for which the Restrictions
have not lapsed will be forfeited and immediately returned to the Company.

6. Miscellaneous.

6.1 Governing Law; Mandatory Jurisdiction. The validity, construction,
interpretation, administration and effect of this Agreement and any rules,
regulations and actions relating to this Agreement will be governed by and
construed exclusively in accordance with the laws of the State of Delaware,
notwithstanding the conflicts of laws principles of any jurisdictions. The
Company and the Participant hereby irrevocably submit to the jurisdiction and
venue of the Federal or State courts of the States of Colorado and Delaware
relative to any and all disputes, issues and/or claims that may arise out of or
relate to the Plan or this Agreement. The Company and the Participant further
agree that any and all such disputes, issues and/or claims arising out of or
related to the Plan or this Agreement will be brought and decided in the Federal
or State courts of the States of Colorado or Delaware, with such jurisdiction
and venue selected by and at the sole discretion of the Company.

6.2 Interpretation. Any dispute regarding the interpretation of this Agreement
will be submitted by the Participant or by the Company forthwith to the
Committee for review. The resolution of such a dispute by the Committee will be
final and binding on all parties.

6.3 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.

6.4 Notices. All notices, requests or other communications provided for in this
Agreement must be made, if to the Company, to Century Communities, Inc., Attn:
Chief Financial Officer, 8390 E. Crescent Parkway, Suite 650, Greenwood Village,
Colorado 80111, and if to the Participant, to the last known mailing address of
the Participant contained in the records of the Company. All notices, requests
or other communications provided for in this Agreement must be made in writing
either (a) by personal delivery, (b) by facsimile or electronic mail with
confirmation of receipt, (c) by mailing in the United States mails or (d) by
express courier service. The notice, request or other communication will be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the party entitled
thereto if by United States mail or express courier service; provided, however,
that if a notice, request or other communication sent to the Company is not
received during regular business hours, it will be deemed to be received on the
next succeeding business day of the Company.

6.5 Electronic Delivery and Acceptance. The Company may, in its sole discretion,
deliver any documents related to the Restricted Stock Unit by electronic means
or request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive all applicable documentation
by electronic delivery and to participate in the Plan through an on-line system
established and maintained by the Company or a third party vendor designated by
the Company.

 

3



--------------------------------------------------------------------------------

6.6 Other Laws. The Company will have the right to refuse to issue to you or
transfer any shares of Common Stock subject to this Restricted Stock Unit if the
Company acting in its absolute discretion determines that the issuance or
transfer of such shares might violate any Applicable Law.

6.7 Investment Representation. The Participant hereby represents and covenants
that (a) any share of Common Stock acquired upon the vesting of the Restricted
Stock Unit will be acquired for investment and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), unless such acquisition has been registered
under the Securities Act and any applicable state securities laws; (b) any
subsequent sale of any such shares will be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Participant will submit a written statement, in form satisfactory
to the Company, to the effect that such representation (x) is true and correct
as of the date of vesting of any shares of Common Stock hereunder or (y) is true
and correct as of the date of any sale of any such share, as applicable. As a
further condition precedent to the delivery to the Participant of any shares of
Common Stock subject to the Restricted Stock Units, the Participant will comply
with all regulations and requirements of any regulatory authority having control
of or supervision over the issuance or delivery of the shares and, in connection
therewith, will execute any documents which the Company will in its sole
discretion deem necessary or advisable.

6.8 Non-Negotiable Terms. The terms of this Agreement and the Restricted Stock
Units are not negotiable, but the Participant may refuse to accept the
Restricted Stock Units by notifying the Company’s Chief Financial Officer or
Vice President, Human Resources in writing within thirty (30) day after the
Grant Date set forth in the Grant Notice.

6.9 Acknowledgement by the Participant. In accepting the Restricted Stock Units,
the Participant hereby acknowledges that:

(a) The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan.

(b) The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past.

(c) All decisions with respect to future Restricted Stock Units award grants, if
any, will be at the sole discretion of the Company.

(d) The Participant is voluntarily participating in the Plan.

(e) The award of Restricted Stock Units is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, and which is outside the scope of the Participant’s employment or
service contract, if any.

(f) The award of Restricted Stock Units is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any Subsidiary.

 

4



--------------------------------------------------------------------------------

(g) The award of Restricted Stock Units or this Agreement will not be
interpreted to form an employment or service contract with the Company or any
Subsidiary.

(h) The future value of the shares of Common Stock subject to the Restricted
Stock Units is unknown and cannot be predicted with certainty and if the
Restricted Stock Units vest and the shares of Common Stock become issuable in
accordance with the terms of this Agreement, the value of those shares of Common
Stock may increase or decrease.

(i) In consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
shares of Common Stock acquired upon vesting of the Restricted Stock Units
resulting from the Participant’s termination of service with the Company (for
any reason whatsoever and whether or not in breach of applicable labor laws) and
the Participant hereby irrevocably releases the Company and its Subsidiaries
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
acceptance of the Restricted Stock Units, the Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim.

(j) In the event of termination of the Participant’s service with the Company
(whether or not in breach of local labor laws), the Participant’s right to
receive the Restricted Stock Units and vest in the Restricted Stock Units under
the Plan, if any, will terminate effective as of the date of termination of his
or her service as determined in the sole discretion of the Committee.

(k) Neither the Company nor any Subsidiary is providing any tax, legal or
financial advice, nor is the Company or any Subsidiary making any
recommendations regarding the Participant’s participation in the Plan,
acceptance of the Restricted Stock Units, acquisition of shares of Common Stock
upon vesting of the Restricted Stock Units or any sale of such shares.

(l) The Participant has been advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

(m) The Participant hereby agrees to accept electronic delivery of copies of any
future amendments or supplements to the Prospectus or any future Prospectuses
relating the Plan and copies of all reports, proxy statements and other
communications distributed to the Company’s security holders generally by email
directed to the Participant’s Company email address.

*    *    *    *    *

 

5